Citation Nr: 0723246	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  02-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an extraschedular rating for a chronic 
lumbosacral strain. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In August 2005, the Board denied entitlement to an increased 
schedular evaluation for a lumbosacral strain.  It remanded 
the issue of entitlement to an extra-schedular evaluation, as 
well as the issue of entitlement to a total disability 
evaluation based on individual unemployability due to a 
service connected disorder.  


FINDINGS OF FACT

1.  The veteran is service connected for one disability, 
chronic lumbosacral strain, rated 40 percent disabling.

2.  The veteran's lumbosacral strain is not manifested by an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

3.  The preponderance of the evidence establishes that the 
veteran's nonservice-connected herniated disc disorder, and 
not his service-connected lumbosacral strain, is the primary 
cause of his total disability.

4.  The veteran's service-connected disability is not 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for a 
lumbosacral strain have not been met.  38 C.F.R. §§ 3.102, 
3.321 (2006).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1151, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in an August 2003 
statement of the case, and in a February 2007 supplemental 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned (see 
SSOC).  While the appellant may not have received full notice 
prior to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Service connection was initially granted for chronic 
lumbosacral strain in June 1982.  A 10 percent rating was 
assigned; the disorder is currently rated as 40 percent 
disabling.  

A November 1987 VA progress note shows that the veteran 
reported that in October 1987, while working he, "suddenly 
developed severe back pain and felt a popping sensation and 
became unable to walk."  He was hospitalized.  He was 
informed that he had incurred two prolapsed disks and one 
bulging disk.  A laminectomy was later performed in November 
1987.  A private hospital summary of record from the Altoona 
Hospital shows that the veteran underwent a bilateral 
microdiscectomy and foraminotomy at L5-S1 in November 1987.  

A January 1990 Board decision denied service connection for 
the post-operative residuals of L5-S1 disc herniation 
secondary to the service-connected chronic lumbosacral 
strain.  

A VA Form 21-8940 received in February 1997 shows that the 
veteran claimed to have lasted worked in October 1987.

A VA medical opinion dated in December 1997 shows that 
following his review of the veteran's claims folder a 
physician indicated that with a reasonable degree of medical 
certainty the veteran's service-connected mild chronic 
lumbosacral strain diagnosed in the early 1980's did not 
predispose him to nor cause the herniated disk problems in 
1987.  He added that it was unreasonable to think that any 
positive link existed between his military service and his 
herniated lumbar disk.  The physician added that he would not 
consider the herniated disc, and related symptomatology, to 
be service connected.  

The RO denied a claim for TDIU in February 1998.  He did not 
appeal the decision.  

A February 1993 VA social work report shows that the veteran 
had been unemployed and on disability since September 1987.  


The veteran presented a new TDIU claim in January 2003.  See 
VA Form 21-8940.  

In an April 2003 VA examination report, the examiner stated 
the following, in part:

It is felt that this veteran's chronic 
back condition progressive over the years 
beginning in the service makes him 
unemployable for both physical and 
sedentary employment.  His back pain is 
increased by lifting, pushing, pulling, 
walking, and prolonged sitting especially 
if the chair is hard.  He spends a good 
portion of his day at bedrest once he 
finishes his regular night's rest/sleep.  
It is not felt that he is employable for 
either physical or sedentary tasks.

The examiner did not distinguish between the veteran's 
service-connected chronic lumbosacral strain and the non-
service-connected residuals of a herniated disc.

The veteran's claim for TDIU was denied in June 2003.  He 
appealed this decision.  

The report of a January 2004 VA examination shows that severe 
low back pain was diagnosed.  The examiner opined that while 
the veteran had severe back pathology there was no clear 
documention in the claims folder to show that he had 
significant disability related to his 1973 in-service back 
injury.  The service medical records include a February 1973 
health record which shows that the veteran was seen for low 
back pain related complaints dating back to before his 
service entry.  He was placed on a physical profile for low 
back pain in March 1973.  The examiner additionally commented 
that the veteran incurred a significant work-related back 
injury in October 1987.

In the course of a VA examination in December 2004 the 
examiner, following his examination of the veteran, 
essentially opined that he was unable to distinguish the 
symptoms brought about by the veteran's service-connected 
back disorder and his nonservice-connected postoperative disk 
herniation with any definitive certainty.

As part of the Board's August 2005 remand, the veteran's 
claim was referred to the Director of Compensation and 
Pension Service.  A January 2007 report followed.  The report 
found that the evidence clearly revealed that the service-
connected lumbosacral strain caused no limitation upon the 
veteran's ability to maintain gainful employment.  The 
veteran incurred a severe back injury in October 1987, which 
ultimately rendered the veteran totally disabled.  The report 
added that the totality of the record indicates that the 
veteran's 1987 workplace injury was the proximate cause of 
his total disability, and not the service-connected 
lumbosacral strain.  The Director also commented that a prior 
January 2004 opinion from a VA physician indicated that the 
service-connected lumbosacral strain was not the cause of the 
veteran's back disability.  He also, in citing 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, took exception to certain December 
2004 VA examination findings which included a statement from 
the examiner that pain was subjective and could not be 
objectively demonstrated.  The Director concluded by opining 
that the preponderance of the evidence established that the 
veteran's nonservice-connected herniated disc disorder, and 
not his service-connected lumbosacral strain, was the primary 
cause of the veteran's total disability.

An extra-schedular evaluation is warranted when there is a 
finding that the disorder is manifested by an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321.

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  
If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service- 
connected disabilities.  38 C.F.R. § 4.19.

In this case, the clinical findings reveal that the service 
connected lumbosacral strain, as opposed to the nonservice 
connected residuals of a herniated lumbar disc, does not 
cause an exceptional or unusual disability picture with such 
related factors as a marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  To the 
extent that the appellant has a back disorder which causes a 
marked interference with employment, the clinical evidence 
overwhelmingly points to the nonservice connected herniated 
disc disorder, and preponderates against finding that such an 
interference is due to the service connected lumbosacral 
strain.  As such, the Board concurs with the finding of the 
Compensation and Pension Service, and finds no basis to award 
an extraschedular rating.  38 C.F.R. § 3.321.

The veteran is service-connected for one disorder, chronic 
lumbosacral strain, evaluated as 40 percent disabling.  The 
veteran thus fails to satisfy the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may be assigned where the schedular rating for 
the compensable disabilities is less than 100 percent when it 
is found that the compensable disabilities alone are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16; Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether his service-connected lumbosacral strain alone 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The above-discussed detailed explanation of the complete 
medical record clearly demonstrates that, as noted by the 
Director of Compensation and Pension Service in January 2007, 
the preponderance of the evidence establishes that the 
veteran's nonservice-connected herniated disc disorder, and 
not his service-connected lumbosacral strain, is the primary 
cause of the veteran's total disability.  There is no 
competent evidence which places the evidence in equipoise.  
The claims are denied.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an extraschedular evaluation for a lumbosacral 
strain is denied. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


